          Case 4:19-cv-00226 Document 226 Filed on 07/28/20 in TXSD Page 1 of 2
                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                      IN THE UNITED STATES DISTRICT COURT         July 28, 2020
             FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION
                                                                David J. Bradley, Clerk


                                                  )
 RUSSELL, et al.                                  )
                                                  )
 Plaintiffs,                                      )
                                                  )             Case No. 4:19-cv-00226
 v.                                               )                 (Class Action)
                                                  )         The Honorable Lee H. Rosenthal
 HARRIS COUNTY, TEXAS, et al.                     )               U.S. District Judge
                                                  )
 Defendants.                                      )
                                                  )

                                                ORDER

           On July 24, 2020, the Court held a hearing on Plaintiffs’ Partially-Opposed Motion for

Leave to Take Limited Discovery, Doc. 211. Having considered the Motion, the Responses of the

State Intervenors and Felony Judges, Docs. 217, 218, and the Plaintiffs’ Reply, Doc. 220, the Court

finds that Plaintiffs have shown good cause to take limited, targeted discovery at this time. The

Court therefore GRANTS Plaintiffs’ Motion, subject to the following limitations:

      •    Plaintiffs’ Interrogatories, Doc. 211-1: Nos. 1-4 are limited to the time period January 1,

           2020 to the present.

      •    Plaintiffs’ Requests for Production, Doc. 215-1: Nos. 1, 2, and 4 are limited to the time

           period January 1, 2020 to the present; No. 3 is limited to the time period January 1, 2019

           to the present.

      •    Depositions: Plaintiffs may take depositions of Judge Chuck Silverman and Judge Brian

           E. Warren. Plaintiffs may propose additional depositions after receiving written discovery.


It is further ORDERED that the Felony Judges must respond to Plaintiffs’ discovery requests

no later than August 24, 2020.



                                                      1
    Case 4:19-cv-00226 Document 226 Filed on 07/28/20 in TXSD Page 2 of 2




Ordered this 28th day of July 2020.



                                          __________________________________
                                          Hon. Lee H. Rosenthal
                                          Chief United States District Judge




                                      2
